UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7411


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

ARLINGTON ASHLEY, a/k/a Arlington Efrain Ashley,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.      Raymond A. Jackson,
District Judge. (4:10-cr-00088-RAJ-TEM-1; 4:13-cv-00135-RAJ)


Submitted:   December 17, 2015            Decided: December 22, 2015



Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Arlington Ashley, Appellant Pro Se. Eric Matthew Hurt, Assistant
United States Attorney, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Arlington Ashley seeks to appeal the district court’s order

denying his Fed. R. Civ. P. 60(b) motion for reconsideration of

the    district    court’s    order       denying       relief    on   his   28    U.S.C.

§ 2255 (2012) motion.          Because Ashley’s claim presents a true

60(b)    motion,    the    order     is     not    appealable     unless     a    circuit

justice    or    judge    issues   a      certificate      of    appealability.        28

U.S.C. § 2253(c)(1)(B) (2012).               See United States v. McRae, 793

F.3d 392, 397, 400 n.7 (4th Cir. 2015); Reid v. Angelone, 369

F.3d 363, 369 (4th Cir. 2004).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating          that   reasonable     jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El     v.    Cockrell,      537    U.S.   322,     336-38

(2003).      When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                           Slack,

529 U.S. at 484-85.

        We have independently reviewed the record and conclude that

Ashley has not made the requisite showing.                      Accordingly, we deny

                                             2
a   certificate   of   appealability      and   dismiss     the   appeal.      We

dispense   with     oral   argument    because       the    facts   and     legal

contentions   are   adequately   presented      in    the   materials     before

this court and argument would not aid the decisional process.



                                                                     DISMISSED




                                      3